Citation Nr: 9926639	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
served on active duty from July 1957 to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's active service was not during a period of 
war.

3.  The claim for service connection for the cause of the 
veteran's death is not plausible. 


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The basic eligibility criteria for nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(11), 1501, 1521(j), 1541(a), (f) (West 1991);  38 C.F.R. 
§§ 3.2(e), 3.3, 3.17 (1998);  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant, as the veteran's surviving spouse, claims 
entitlement to service connection for the cause of the 
veteran's death.  In a December 1997 application for 
benefits, she contended that the veteran's cause of death was 
related to service because of rare circulation problems in 
the veteran's hands and feet.

Service medical records are silent for circulatory pathology 
of the extremities, or for diabetes mellitus.  During the 
veteran's August 1960 service discharge examination, the 
upper and lower extremities and vascular system were 
clinically evaluated as being normal.

VA records of hospitalization dated in July 1991 reflect that 
the veteran was admitted for diabetic foot ulcer, proteinuria 
with lower extremity edema, and elevated liver function test.  
Discharge diagnoses were diabetic foot ulcer, syndrome most 
likely secondary to post streptococcal [sic], and no evidence 
of cholelithiasis.  Significant past medical history was 
listed as adult onset diabetes mellitus since 1980;  
osteomyelitis in the right foot reverted in 1984; and status 
post right first and second toe amputation.  There was no 
history of heart or liver disease, or chronic obstructive 
pulmonary disease.

VA records of hospitalization and treatment from August 1991 
to August 1992 reflect continued treatment for conditions 
such as renal disease, diabetic foot ulcer, hypertension, 
anemia, and nephrotic syndrome.  

The veteran's Certificate of Death reflects that he died in 
October 1997.  The immediate cause of death is listed as 
probable hyperkalemia, due to or as a consequence of chronic 
renal failure, due to or as a consequence of diabetic 
nephropathy.  According to the certificate of death, the 
veteran was an inpatient at the VA medical center in 
Lexington, Kentucky, at the time of death. 

The veteran had no service connected disabilities at the time 
of his death.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  Regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). The evidence may also show 
that a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(1998).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.   Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient;  the claimant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the claimant has not presented a 
well-grounded claim, her appeal on the pertinent issues must 
fail and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

The Board has considered whether this case should be remanded 
for further records of the veteran's terminal period of 
hospitalization.  On this point, the Board notes that there 
is absolutely nothing in the record to indicate, and the 
appellant has not contended, that VA inpatient records which 
have not been associated with the claims file would reflect a 
nexus between the veteran's period of active service and the 
cause of his death.  The Board sees no reasonable possibility 
that these records would be determinative of the appellant's 
claim for service connection for the cause of the veteran's 
death.  Cf. Bell v. Derwinski, 2 Vet. App. 611, 613 (holding 
that where material not of record could be determinative of 
the claim and was not considered, a remand for readjudication 
would be in order).  In making this determination, the Board 
is mindful of VA hospitalization records showing that the 
veteran's adult onset diabetes began in 1980.  This was 
approximately 20 years after the veteran's discharge from 
service.

The examiner at the August 1960 discharge examination found 
that there were no medical defects or diagnoses to report.  
There is no medical evidence reflecting disability, until 
many years after service, related to the veteran's death.  
Additionally, there is no medical nexus evidence of record to 
show that the cause of the veteran's death was related to any 
disease or injury during service.  Accordingly, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  Epps.

The Board acknowledges the appellant's contention that the 
veteran's cause of death is attributable to his period of 
active service due to rare circulatory problems of the 
veteran's hands and feet.  However, the appellant, as a lay 
person, is not competent to provide medical opinions, so that 
her assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992);  Grottveit.

Pension

The veteran's DD-214 reflects that he had active service from 
July 1957 to September 1960.  This period of service was not 
during a period of war.  See 38 C.F.R. § 3.2 (1998) 
(enumerating periods of war for VA benefits purposes).

Under 38 U.S.C.A. § 1541(a), pension is payable to the 
surviving spouse of a veteran of a period of war, provided 
that the veteran met the service requirements of 38 U.S.C.A. 
§ 1521(j) and provided that the veteran and his spouse were 
married prior to a specified date for a period of more than 
one year or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1541(f).  A veteran is deemed to have met the 
service requirements if he served in the active military, 
naval, or air service for 90 days or more during a period of 
war; or if, during a period of war, he was discharged or 
released from such service for a service-connected 
disability; or if he served for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or if he served for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war. 38 U.S.C.A. § 1521(j);  see also 38 C.F.R. 
§§ 3.2(e), 3.3, 3.17.

The threshold question is whether the appellant has presented 
a claim which has legal merit; that is, whether she has 
presented a claim upon which relief can be granted.  If she 
has not, the claim must fail. VA would then have no further 
duty to assist her in the development of that claim, as such 
development would be futile. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran did not serve during a period of war.  Thus, the 
appellant cannot meet the basic eligibility requirements for 
nonservice-connected death pension benefits. Accordingly, the 
claim must be denied as legally insufficient.  Sabonis.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for nonservice-connected death pension benefits is 
denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

